UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22619 Name of Registrant: Vanguard Charlotte Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2014 – October 31, 2015 Item 1: Reports to Shareholders Annual Report | October 31, 2015 Vanguard Total International Bond Index Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 12 About Your Fund’s Expenses. 115 Glossary. 117 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2015 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Total International Bond Index Fund Investor Shares 0.86% 1.51% 1.53% 3.04% ETF Shares 0.86 Market Price 3.03 Net Asset Value 3.07 Admiral™ Shares 0.94 1.53 1.53 3.06 Institutional Shares 1.02 1.59 1.56 3.15 Barclays Global Aggregate ex-USD Float Adjusted RIC Capped Index (USD Hedged) 3.38 International Income Funds Average -5.31 International Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. The Vanguard ETF® Shares shown are traded on the Nasdaq exchange and are available only through brokers. The table provides ETF returns based on both the Nasdaq market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Y our Fund’s Performance at a Glance October 31, 2014, Through October 31, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Total International Bond Index Fund Investor Shares $10.45 $10.61 $0.157 $0.000 ETF Shares 52.23 53.04 0.786 0.000 Admiral Shares 20.89 21.21 0.318 0.000 Institutional Shares 31.34 31.83 0.495 0.000 1 Chairman’s Letter Dear Shareholder, Monetary policy diverged stateside and abroad during the 12 months ended October 31, 2015. In the United States, the Federal Reserve readied the markets for an eventual rise in short-term interest rates. Elsewhere, however, many central banks carried out further monetary easing aimed at spurring growth and heading off deflation. In part because of that easing, international bond yields largely ended the period lower than where they started . With yields moving lower, bond prices rose. Vanguard Total International Bond Index Fund returned 3.04% for Investor Shares for the fiscal year, and price gains accounted for roughly half of that result. The fund’s other share classes, with their lower expense ratios, returned a bit more. The fund came close to matching the 3.38% return of its expense-free benchmark, the Barclays Global Aggregate ex-USD Float Adjusted RIC Capped Index (USD Hedged). That’s a long name, but it gives a pretty good description of how the index is constructed. The index includes investment-grade non-U.S. issues (that’s the “ex-USD” part) available for public trading (“Float Adjusted”). It also puts an upper limit on its exposure to any one issuer (“RIC Capped”) and mitigates the impact of exchange rates on returns for U.S.-based investors (“USD Hedged”). 2 Although the fund placed well ahead of the –5.31% average return of its peer group of international income funds, bear in mind that, unlike your fund, these peers don’t generally hedge their currency exposure. This year the fund’s hedging helped its returns, as the U.S. dollar strengthened against a number of major currencies, including the euro, British pound, and yen. In a dollar-weakening scenario, however, your fund would be at a disadvantage compared with its unhedged competitors. As you probably know, the fund’s use of currency hedging strategies is not a “bet” on the future direction of exchange rates. We use these strategies simply so investment returns reflect the underlying performance of international bonds. The fund’s 30-day SEC yield for Investor Shares was 0.86% at the end of the fiscal year, down from 1.08% a year earlier. Although the SEC yield can be a useful indicator of future returns for U.S. bond funds, it is an imprecise predictor of future returns for international bond funds. The search for a safe haven gave bonds a bit of a boost The broad U.S. taxable bond market, which returned 1.96% over the fiscal year, benefited from investors’ desire for safe-haven assets during periods of stock market volatility. The yield of the 10-year U.S. Treasury note ended October at 2.17%, down from 2.31% a year earlier. (Bond prices and yields move in opposite directions.) Market Barometer Average Annual Total Returns Periods Ended October 31, 2015 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.96% 1.65% 3.03% Barclays Municipal Bond Index (Broad tax-exempt market) 2.87 2.91 4.28 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 Stocks Russell 1000 Index (Large-caps) 4.86% 16.28% 14.32% Russell 2000 Index (Small-caps) 0.34 13.90 12.06 Russell 3000 Index (Broad U.S. market) 4.49 16.09 14.14 FTSE All-World ex US Index (International) -3.83 5.20 2.99 CPI Consumer Price Index 0.17% 0.93% 1.69% 3 As I noted, currency exchange rates had a big effect on the returns of non-U.S. bonds. Unhedged, international bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –6.74%, held back by the dollar’s strength against many foreign currencies. Without this currency effect, international bond returns were positive. Returns for money market funds and savings accounts continued to be constrained by the Fed’s 0%–0.25% target for short-term interest rates. The U.S. stock market fluctuated on its way to modest returns The broad U.S. stock market returned more than 4% for the fiscal year ended October 31. Stocks generally climbed during the first nine months before dropping sharply in August and September. Fears surfaced in late summer that slower economic growth in China would spread across the globe. In October, however, stocks rallied as the Federal Reserve maintained its historically low short-term interest rates. Corporate earnings, although generally lower than in the past couple of years, mostly exceeded expectations. The strength of the U.S. dollar against foreign currencies contributed to a return of about –4% for international stocks. Returns for the developed markets of the Pacific region and Europe were essentially flat despite central bank stimulus to counter sluggish growth and low inflation. Stocks Expense Ratios Your Fund Compared With Its Peer Group Investor ETF Admiral Institutional Peer Group Shares Shares Shares Shares Average Total International Bond Index Fund 0.23% 0.19% 0.19% 0.12% 1.06% The fund expense ratios shown are from the prospectus dated February 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2015, the fund’s expense ratios were 0.17% for Investor Shares, 0.15% for ETF Shares, 0.14% for Admiral Shares, and 0.09% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: International Income Funds. 4 tumbled in emerging markets, where concerns about China seemed to weigh most heavily. Central bank policy nudged yields lower Across the globe, central banks remained in the spotlight. In the United States, improvements in the economy led the Fed to wind down its massive bond-buying program in October 2014 and begin to prepare the markets for the first hike in short-term interest rates in almost a decade. Many economies abroad, however, have had to grapple with anemic or decelerating growth that, along with a global downturn in commodity prices, has pushed inflation to worryingly low levels. Fears of deflation led the European Central Bank—which had already lowered key interest rates to near zero and set a negative rate for overnight deposits of bank reserves—to launch its own quantitative-easing program in March, set to run through September 2016. The program, which was larger than the markets had expected, drove bond yields lower and prices higher. Euro zone bonds, which together with U.K. bonds made up roughly half of the fund’s assets, produced above-par returns for the period. Securities issued in some of the lower-rated European markets, including Italy and Spain, were among the best performers, helping the return for this region come in a little under 4% for the 12 months. U.K. bonds did even better. Japan’s central bank has also taken action in the last few years. With the country’s economy continuing to seesaw between growth and contraction, the Bank of Japan announced in late 2014 that it would significantly increase the size of the quantitative-easing program it began back in 2013. Increased demand for Japanese bonds, which account for more than a fifth of your fund’s assets, pushed their already very low yields even lower. While that caused their prices to rise, the small amount of income they produced meant these bonds returned a little less than 3% for the fund. In addition to central bank policy, demand for bonds was helped at times by other factors, including bouts of volatility in global stock markets, twists and turns in the Greek debt crisis, and concerns about how fallout from the slowdown in China will affect the global economy. Longer-term bonds in the fund outperformed their shorter-term counterparts. The picture was more mixed with regard to credit quality, but bonds in the lowest investment-grade category returned a little more on average than higher-quality bonds. In its first few years, your fund has made a strong beginning The objective of every index fund is to closely track the performance of its target index (which has a leg up from the start, as it incurs no expenses). With an international bond fund, this objective is especially challenging for a couple of reasons. The first is that keeping expenses 5 low is no easy feat: Transaction costs can be relatively high in some less-developed foreign markets, particularly for bonds, which don’t trade on central exchanges. The second is that the international bond market is vast. Because owning all the securities in your fund’s index would be impractical, the advisor selects a sample of bonds that together reflect the characteristics of the benchmark index—a pretty complicated endeavor, as you can imagine, given the more than 8,000 bonds in your fund’s index. Although your fund has a track record of less than three years, its average annual return since inception of 3.98% for Investor Shares came close to matching the 4.31% return for its expense-free benchmark over the same period. The fund placed well ahead of the –1.26% average for its peers. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles : Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 17, 2015 6 Total International Bond Index Fund Fund Profile As of October 31, 2015 Share-Class Characteristics Investor Admiral Institutional Shares ETF Shares Shares Shares Ticker Symbol VTIBX BNDX VTABX VTIFX Expense Ratio 1 0.23% 0.19% 0.19% 0.12% 30-Day SEC Yield 0.86% 0.86% 0.94% 1.02% Financial Attributes Barclays GA ex-USD Float Adj RIC Capped Idx Fund (USD Hedged) Number of Bonds 3,927 8,068 Yield to Maturity (before expenses) 1.1% 1.1% Average Coupon 2.7% 2.9% Average Duration 7.4 years 7.3 years Average Effective Maturity 8.9 years 8.9 years Short-Term Reserves 1.0% — Sector Diversification (% of portfolio) Asset-Backed 0.2% Finance 5.7 Foreign Government 82.3 Industrial 4.9 Utilities 1.3 Other 5.6 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) Aaa 22.4% Aa 27.9 A 31.2 Baa 18.5 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Distribution by Effective Maturity (% of portfolio) Under 1 Year 2.1% 1 - 3 Years 19.7 3 - 5 Years 21.2 5 - 10 Years 30.6 10 - 20 Years 15.7 20 - 30 Years 8.4 Over 30 Years 2.3 1 The expense ratios shown are from the prospectus dated February 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2015, the expense ratios were 0.17% for Investor Shares, 0.15% for ETF Shares, 0.14% for Admiral Shares, and 0.09% for Institutional Shares. 7 Total International Bond Index Fund Investment Focus Market Diversification (% of portfolio ) Fund Europe France 11.5% Germany 9.9 United Kingdom 9.0 Italy 8.3 Spain 5.5 Netherlands 3.3 Belgium 2.2 Austria 1.5 Sweden 1.5 Switzerland 1.4 Other 3.0 Subtotal 57.1% Pacific Japan 22.0% Australia 2.6 South Korea 2.6 Other 0.6 Subtotal 27.8% Emerging Markets Other 3.8 North America Canada 5.3% United States 2.0 Subtotal 7.3% Middle East 0.3% Other 3.7% Allocation by Region (% of portfolio) 8 Total International Bond Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: May 31, 2013, Through October 31, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2015 Since Final Value One Inception of a $10,000 Year (5/31/2013) Investment Total International Bond Index Fund Investor Shares 3.04% 3.98% $10,990 Barclays Global Aggregate ex-USD ••••• Float Adjusted RIC Capped Index (USD Hedged) 3.38 4.31 11,074 – International Income Funds Average -5.31 -1.26 9,698 International Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. "Since Inception" performance is calculated from the Investor Shares’ inception date for both the fund and its comparative standards. Since Final Value One Inception of a $10,000 Year (5/31/2013) Investment Total International Bond Index Fund ETF Shares Net Asset Value 3.07% 4.00% $10,994 Total International Bond Index Fund ETF Shares Market Price 3.03 4.10 11,021 Barclays Global Aggregate ex-USD Float Adjusted RIC Capped Index (USD Hedged) 3.38 4.31 11,074 "Since Inception" performance is calculated from the ETF Shares’ inception date for both the fund and its comparative standard. See Financial Highlights for dividend and capital gains information. 9 Total International Bond Index Fund Average Annual Total Returns Periods Ended October 31, 2015 Since Final Value One Inception of a $10,000 Year (5/31/2013) Investment Total International Bond Index Fund Admiral Shares 3.06% 4.00% $10,995 Barclays Global Aggregate ex-USD Float Adjusted RIC Capped Index (USD Hedged) 3.38 4.31 11,074 "Since Inception" performance is calculated from the Admiral Shares’ inception date for both the fund and its comparative standard. Since Final Value One Inception of a $5,000,000 Year (5/31/2013) Investment Total International Bond Index Fund Institutional Shares 3.15% 4.08% $5,507,734 Barclays Global Aggregate ex-USD Float Adjusted RIC Capped Index (USD Hedged) 3.38 4.31 5,536,767 "Since Inception" performance is calculated from the Institutional Shares’ inception date for both the fund and its comparative standard. Cumulative Returns of ETF Shares: May 31, 2013, Through October 31, 2015 Since One Inception Year (5/31/2013) Total International Bond Index Fund ETF Shares Market Price 3.03% 10.21% Total International Bond Index Fund ETF Shares Net Asset Value 3.07 9.94 Barclays Global Aggregate ex-USD Float Adjusted RIC Capped Index (USD Hedged) 3.38 10.74 "Since Inception" performance is calculated from the ETF Shares’ inception date for both the fund and its comparative standard. Fiscal-Year Total Returns (%): May 31, 2013, Through October 31, 2015 Barclays GA ex-USD Float Adj RIC Capped Idx Investor Shares (USD Hedged) Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2013 0.60% -0.10% 0.50% 0.62% 2014 1.52 4.60 6.12 6.46 2015 1.51 1.53 3.04 3.38 10 Total International Bond Index Fund Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Inception Date One Year Income Capital Total Investor Shares 5/31/2013 3.12% 1.49% 2.40% 3.89% ETF Shares 5/31/2013 Market Price 3.08 4.01 Net Asset Value 3.06 3.90 Admiral Shares 5/31/2013 3.10 1.53 2.38 3.91 Institutional Shares 5/31/2013 3.14 1.58 2.39 3.97 11 Total International Bond Index Fund Financial Statements Statement of Net Assets As of October 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Australia (2.6%) Asset-Backed/Commercial Mortgage-Backed Securities (0.1%) Australia & New Zealand Banking Group Ltd. 1.125% 5/13/20 EUR 7,000 7,928 Australia & New Zealand Banking Group Ltd. 1.375% 9/
